UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May , 2011 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk. (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (a state-owned public limited liability company) (Translation of Registrant’s name into English) Jalan Japati No. 1 Bandung-40133 INDONESIA (Address of principal executive office) [Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.] Form 20-F þ Form 40-F ¨ [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes ¨ No þ [If “yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ] SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Perusahaan Perseroan (Persero) PT TELEKOMUNIKASI INDONESIA,TBK (Registrant) Date May 4 , 2011 By /s/ Agus Murdiyatno (Signature) Agus Murdiyatno Vice President Investor Relation THE FIRST QUARTER 2011 RESULTS (UNAUDITED) HIGHLIGHTS TICKERS: NYSE : TLK LSE : TKIA IDX : TLKM ISSUED SHARES : 20,159,999,280 shares SHAREHOLDER COMPOSITION: Govt. of Indonesia : 52.47% Public : 47.53% (exclude treasury stock 490,574,500 shares) (As of March 31, 2011) n Cellular customer base grew strongly by 21.3% year on year (YoY) to 99.4 million customers with net add for 1Q11 was 5.4 million new customers. n Our fixed broadband service, Speedy, recorded a 39.6% growth in the number of subscribers to 1,791K. n Data, internet and IT services also performed well, contributing 32.6% to total revenues in 1Q11 and revenue increased by 14.4%. n Operating expenses decreased by 4.3% on QoQ. n MoU Cellular increased to 53.4% YoY and 16.0% QoQ. n EBITDA reached Rp8,641.6 billion and Income for the period attributable to owner of the parent was Rp2,828.3 billion during the first quarter 2011. n Total revenues grew by 2.1% YoY to Rp16,706 billion, meanwhile income for the period attributable to owner of the parent grew by 1.5% to Rp2,828 billion OPERATIONAL HIGHLIGHTS CONVERSION RATES (US$ 1.00): 2010 Rp9,093.50 (March 31,2010) 2011 Rp8,707.50 (March 31,2011) Fixed Line LIS vs Cellular Subscribers (in million) Financial Indicators (in RpTn) DISCLAIMER This document contains financial conditions and result of operation, and may also contain certain projections, plans, strategies, and objectives of the Company, which would be treated as forward looking statements within the meaning of applicable law. Forward looking statements, by their nature, involve risk and uncertainty that could cause actual results and development to differ materially from those expressed or implied in these statements. Telkom Indonesia does not guarantee that any action, which may have been taken in reliance on this document will bring specific results as expected. Investor Relations PT Telekomunikasi Indonesia, Tbk Grha Citra Caraka, 5 th floor Jl. Gatot Subroto No.52, Jakarta Phone : 62 21 5215109 Fax : 62 21 5220500 Email : investor@telkom.co.id Website : www.telkom.co.id YoY QoQ Descriptions 1Q10 1Q11 Growth 2Q10 3Q10 4Q10 1Q11 Growth (‘000) (‘000) (%) (‘000) (‘000) (‘000) (‘000) % Fixed Line: LIS Wireline LIS Wireless (Flexi): - Postpaid 594 536 (9.8) 565 554 546 536 (2.0) - Prepaid 15,354 18,172 18.4 15,330 16,202 17,615 18,172 3.2 Total Cellular: - Postpaid 2,047 2,165 5.8 2,098 2,101 2,127 2,165 1.8 - Prepaid 79,903 97,200 21.6 86,218 91,034 91,884 97,200 5.8 Total Broadband: - Fixed broadband/Speedy 1,283 1,791 39.6 1,416 1,530 1,649 1,791 8.6 - Mobile broadband/Flash 2,139 4,336 102.7 2,976 4,278 3,796 4,336 14.2 - Blackberry 280 1,580 464.3 456 573 966 1,580 63.6 FINANCIAL HIGHLIGHTS TELKOM GROUP Key Indicators YoY QoQ 1Q10 1Q11 Growth (%) 2Q10 3Q10 4Q10 1Q11 Growth (%) Op. Revenues (Rp Bn) 16,356 16,706 2.1 17,351 17,601 17,321 16,706 (3.5) Op. Expenses (Rp Bn) 11,037 11,512 4.3 11,334 11,744 12,023 11,512 (4.3) Op. Income (Rp Bn) 5,320 5,194 (2.4) 6,017 5,858 5,296 5,194 (1.9) EBITDA (Rp Bn) 9,059 8,642 (4.6) 9,700 9,478 8,866 8,642 (2.5) EBITDA Margin (%) 55.4 51.7 (3.7) 55.9 53.8 51.2 51.7 0.5 Income for the period attributable to owner of the parent (Rp Bn)
